Opinión concurrente del
Juez Asociado Sr. Snyder.
Convengo con el resultado. No me fué posible estar pre-sente y por consiguiente no tomé parte en la votación cuando este Tribunal expidió el auto alternativo. Mi opinión era entonces y sigue siendo ahora- que no debimos haber expe-dido el auto porque de la faz de la petición de mandamus surge que el peticionario no tiene derecho legal alguno para hacerlo efectivo mediante mandamus. Estoy conforme en que se dicte resolución declarando sin lugar la petición, sin llegar a la cuestión discutida en la opinión del Tribunal.